490 F.2d 840
UNITED STATES of America, Plaintiff-Appellee,v.Bradford L. GARDNER, Defendant-Appellant.
No. 73-2683.
United States Court of Appeals, Fifth Circuit.
March 8, 1974.

D. Russell Stahl, Tampa, Fla (Court-appointed), Champ Lyons, Jr., Montgomery, Ala., for defendant-appellant.
John L. Briggs, U.S. Atty., Jacksonville, Fla., Claude H. Tison, Jr., Oscar Blasingame, Asst. U.S. Attys., Tampa, Fla., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Bradford L. Gardner was convicted of six counts of mail fraud under 18 U.S.C. 1341 connected with alleged improper use of a Master Charge Credit Card, and of one count of using a fictitious name to carry out such fraud, under 18 U.S.C. 1342.  We withheld our opinion pending the outcome of United States v. Maze, U.S.  ,  94 S. Ct. 645, 38 L. Ed. 2d 603 (1974).  This decision on facts which were substantially identical to the instant case held that the creditcard misuse scheme established by the evidence was too remote from the associated mailings to permit prosecution under Section 1341.  This abrogates the precedent of our prior opinion to the contrary, United States v. Thomas, 429 F.2d 407 (5th Cir. 1970), and requires that the present convictions be


2
Reversed.